This is a suit on a life insurance policy for one thousand dollars with a double indemnity clause providing for an insurance of two thousand dollars in event the death of the insured "resulted, directly and independently of all other cause, from bodily injury effected solely through external, violent and accident means, . . . this double indemnity shall not apply if the member's death resulted from self-destruction." By another condition of the policy it was to be void in event of the death of the insured by his hand or act within two years of the date of its issuance.
The insured died within two years of the issuance of the policy, and the jury were warranted in believing that he came to his death by accidentally swallowing carbolic acid. *Page 314 
The evidence supports the verdict, and the instructions when read together seem to correctly announce the law of the case as to presumptions and burden of proof, as set forth in Jefferson Standard Life Insurance Co. v. Jefcoats, 164 Miss. 659,143 So. 842.
The only contention of the appellant which requires a specific response is that death from the accidental taking of a poisonous drug is not within the double indemnity provision of the policy. That such a death is within that provision of the policy is supported by such a legion of authority as to make a citation thereof unnecessary.
Affirmed.